       Case 3:21-cv-00559-N Document 1 Filed 03/10/21             Page 1 of 28 PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


  FELIPE MIRANDA                                 §
                                                 §     CIVIL CASE NO._______________
       Plaintiff,                                §
                                                 §
  v.                                             §
                                                 §      JURY TRIAL DEMANDED
  NADA HOLDINGS, INC.,                           §
                                                 §
       Defendant.                                §



                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THIS COURT:

          Plaintiff Felipe Miranda files this Original Complaint against Defendant Nada Holdings,

Inc., and in support states as follows:

                                      NATURE OF ACTION:

          1.        FLSA Claim - Failure to Pay Minimum Wage or Overtime: Mr. Miranda bring

this action to recover minimum wage & overtime compensation owed to him for the work he

performed during 2018, 2019, and 2020, for the multiple periods in which he worked without

pay, pursuant to the Fair Labor Standards Act (“FLSA”) (29 U.S.C. § 201, et seq.).

          2.        Retaliation for Reporting FLSA Violations: Mr. Miranda was promptly fired

when he submitted complaints to company owners about their failure to pay minimum wage, as

required by law. He therefore seeks to recover wrongful termination damages under the FAIR

LABOR STANDARDS ACT, Section 15(a)(3).




                                                                                     Page 1 of 28
    Case 3:21-cv-00559-N Document 1 Filed 03/10/21               Page 2 of 28 PageID 2



       3.      Retaliation for Reporting Fraud: Mr. Miranda was promptly fired when he sub-

mitted complaints to company owners about what he believed in good faith to be fraud on the

U.S. Government - specifically, misuse of PPP funds, and encouraging employees to draw

CARES Act unemployment benefits in lieu of being paid wages by the company. He therefore

seeks to recover wrongful termination damages under the FALSE CLAIMS ACT.



                                           I. PARTIES


       4.      Plaintiff Felipe Miranda resides in Dallas County, Texas. He is a former employ-

ee of the Defendant, Nada Holdings, Inc.

       5.      Defendant Nada Holdings, Inc. (d/b/a “Nada Platform, Inc.”) is a foreign corpora-

tion headquartered, and doing business at, 2512 Boll St., Dallas TX 75204. Its directors are John

Green and Mauricio Delgado, both residing in Dallas, TX. It can be served via its registered

agent for service in Texas, New Order Financial Services, Inc., 8445 Freeport Parkway, Ste. 175,

Irving TX 75063.


                              II. JURISDICTION AND VENUE

       6.      Mr. Miranda is a whistleblower. Nada fired Mr. Miranda from his job because he

raised complaints about fraud being committed by Nada upon the United States Government, the

State of Texas, and its own investors.

       7.      This action arises, in part, under the anti-retaliation provision of the FALSE

CLAIMS ACT. 31 U.S.C. §3730(h). This Court has jurisdiction over this action pursuant to 31

U.S.C. Section 3732(a). This Court also has jurisdiction because Plaintiff’s claim is based on



                                                                                     Page 2 of 28
    Case 3:21-cv-00559-N Document 1 Filed 03/10/21                 Page 3 of 28 PageID 3



federal cause of action: the anti-retaliation provision of the FALSE CLAIMS ACT.        28 U.S.C.

§1331, and the Fair Labor Standards Act.

       8.        Venue is proper in the Northern District of Texas, where a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred. 28 U.S.C. §1391(b)(2). All indi-

viduals involved in this dispute are residents of Dallas County, Texas.


                                            III. FACTS


July 1, 2018 - December 1, 2018: Plaintiff Works Full Time Without Pay.

       9.        Mr. Miranda started working for Nada in July of 2018.

       10.       From July 1, 2018 until December 1, 2018, he worked full time for Nada, without

any compensation.

       11.       He was given an email address starting July 1, 2018, but was not given a formal

job title at this time. His job duties included business development, website development &

product development, connecting with vendors (and other “B2B” relationships), and proposing

ideas for the company launch. The company had a co-working space that Mr. Miranda went to

every day to work.

       12.       As part of his work, Mr. Miranda directly and regularly engaged in interstate

commerce. He regularly made calls to vendors in other states, & helped to secure services

from out-of-state providers. Mr. Miranda worked remotely in Mexico as well and spoke to

vendors there.




                                                                                       Page 3 of 28
       Case 3:21-cv-00559-N Document 1 Filed 03/10/21              Page 4 of 28 PageID 4



         13.    When Mr. Miranda began working for Nada in July 2018, he was receiving work-

er’s compensation Supplemental Income Benefits (SIB’s) due to a work-related injury at a prior

job.

         14.    Mauricio Delgado, Nada’s CSO, advised Mr. Miranda that he would lose his

SIB’s if Nada Holdings paid him a salary, so it was better if he just continued to draw those ben-

efits, instead of receiving an appropriate salary from Nada.

         15.    Unbeknownst to Mr. Miranda at the time, this advice was incorrect. Mr. Miranda

could have received a salary from Nada, and still continued to draw his SIB’s - there simply

would’ve been an offset to the SIB’s to account for the income he earned with Nada.

         16.    Unfortunately, Mr. Miranda took Mauricio’s word for it, and simply accepted

Nada’s proposal to have him work for free for 5 months. As a result of Mauricio’s deception,

Nada was able to benefit from 5 months of Mr. Miranda’s full time work efforts without having

to pay him a dime.

         17.    Under the Fair Labor Standards Act (“FLSA”), Mr. Miranda was entitled to be

paid at least minimum wage for his work during this time. He was not.

         18.    Nada cannot now claim that Mr. Miranda was exempt under the FLSA, because it

did not pay Mr. Miranda on a salary basis.

         19.    Mr. Miranda was an employee, not an independent contractor, during this time

period - a fact that is indisputable in light of the following:


        • He was never presented with an independent contractor agreement for the work he per-
          formed for Nada Holdings Inc.;

        • His services for Nada were an integral part of Nada’s business;



                                                                                      Page 4 of 28
    Case 3:21-cv-00559-N Document 1 Filed 03/10/21                Page 5 of 28 PageID 5



      • He made no investment in his own facilities or equipment - all of his work was done us-
        ing Nada's systems and software, for Nada’s benefit;

      • He was dependent on Nada for work assignments - he did not select his own projects;

      • He did not select his own work hours, and was directed to work during particular days
        and times;

      • All of his work was directed and controlled by Nada’s executives, and was subject to
        their approval;

      • He had no opportunity for profit or loss in any sort of independent business;

      • He was not organized as an independent business, and did not operate as an independent
        business;

      • He did not market his services to others and worked solely and exclusively for Nada.


       20.    In 2020, Nada wrote a letter to Mr. Miranda stating: “Your contributions during

the period of July to December of 2018 were appreciated and we find it most accurate to refer to

this period as your internship with the Company.” This was a post-hoc attempt to justify the lack

of wages. But this was not a legally valid “internship.” The Department of Labor has a six-fac-

tor test (see “Fact Sheet #71: Internship Programs Under The Fair Labor Standards Act”) for de-

termining when an employer can legally run a “unpaid internship” program. None of those fac-

tors were met here:




                                                                                        Page 5 of 28
 Case 3:21-cv-00559-N Document 1 Filed 03/10/21                 Page 6 of 28 PageID 6



              DOL Factors                         Miranda’s Work for Nada
“The internship, even though it includes        Mr. Miranda was performing regular,
actual operation of the facilities of the       compensable work that directly
employer, is similar to training which would    benefited the company. This was not
be given in an educational environment.”        an “educational opportunity” for Mr.
                                                Miranda, and he was not given any
(Additional DOL Guidance: “Does it teach        training similar to what would be
skills that can be used in multiple             given in an educational environment.
employment settings, as opposed to skills
particular to one employer’s operation?”)


“The internship experience is for the benefit   Mr. Miranda’s work was solely for
of the intern.”                                 the benefit of the Company.


“The intern does not displace regular           Mr. Miranda was a regular, integral
employees, but works under close                part of the staff. He was not
supervision of existing staff.”                 “shadowing” anyone or acting as a
                                                “learner” or “apprentice.”

“The employer that provides the training        Nada derived immediate advantage
derives no immediate advantage from the         from Mr. Miranda’s work - he was a
activities of the intern; and on occasion its   regular, full time contributor, creating
operations may actually be impeded.”            usable work product for the company.


“The intern is not necessarily entitled to a   All parties were aware of - and
job at the conclusion of the internship.”      explicitly discussed - the fact that Mr.
                                               Miranda was going to become a
(Additional DOL Guidance: “unpaid              “regular” employee once they had the
internships generally should not be used by    money. There was never any
the employer as a trial period for individuals expectation that this supposed
seeking employment at the conclusion of the “internship” would end without a job
internship period.”).                          for Mr. Miranda.

                                                 This was openly discussed by
“The employer and the intern understand          Mauricio Delgado, as set forth above.
that the intern is not entitled to wages for the But in light of the other factors, and
time spent in the internship.”                   the fact that Mr. Miranda only agreed
                                                 to this because he was misled, this
                                                 factor should be given little weight.



                                                                                     Page 6 of 28
     Case 3:21-cv-00559-N Document 1 Filed 03/10/21                Page 7 of 28 PageID 7




        21.    In sum - Mr. Miranda was permitted to perform full time, non-exempt work for

Nada. He was not an independent contractor or an “intern.” He was legally entitled to be paid at

least $7.25 per hour for his work (e.g., at least $6,380.00 for 40 hours/week during the time peri-

od of 07/01/2018-11/30/2018). He also worked approximately 200 overtime hours during this

period, and therefore should have been paid an additional $2,175.00 in overtime pay. He was

instead paid nothing.

        22.    Nada did not do this in in good faith - it knew it should be paying Mr. Miranda.

They had specific discussions about whether to pay Mr. Miranda and conned him into believing

he’d be “better off” just working for free so he could continue receiving his SIB’s.

        23.    Nada had no reasonable grounds for believing that this was not a violation of the

FLSA.

        24.    Mr. Miranda told the company on several occasions during his employment that it

was unlawful not to pay employees for their work. Nada ignored him.

        25.    Nada’s FLSA violation was willful. It either knew, or showed reckless disregard

as to whether, this choice was unlawful.       Mr. Miranda therefore invokes the FLSA’s 3-year

statute of limitations for this violation. 29 U.S.C. § 255(a).


December 1, 2018 to March 2019: Nada “Officially” Acknowledges Mr. Miranda as an
Integral Employee, But Still Does Not Pay Him.

        26.    On November 29, 2018, Nada sent an “offer letter” to Mr. Miranda that opened

with the phrase: “Welcome…officially….to nada!” — openly acknowledging the fact that Mr.

Miranda had already been working for Nada for some time.



                                                                                       Page 7 of 28
       Case 3:21-cv-00559-N Document 1 Filed 03/10/21                        Page 8 of 28 PageID 8



           27.     The letter gave him the title of “Chief Marketing Officer.” It laid out the “struc-

ture, term, and work arrangement” of the role, as well as his responsibilities and expected targets.

It set forth the expectation that he work “a minimum of 40 hours per week.”

           28.     As compensation for this job, Nada only agreed to give Mr. Miranda 30,000 un-

vested - and at that time valueless - shares in Nada (equal to 3% of the shares at that time, with a

par value of approximately $30.00).1 Nada pitched some unspecified, future “salary opportuni-

ties,” and a “pathway” to “salaried employment after the Series A round.” It did not, however,

actually pay Mr. Miranda a salary during this time period.

           29.     Unlike the initial work period (07/01/2018-12/01/2018), Nada has not claimed

that Mr. Miranda was an independent contractor or an “intern” during this time.                  He was given

an offer for an integral, full-time role at Nada.

           30.     Mr. Miranda was legally entitled to be paid at least $7.25 per hour for his work

during this time (e.g., at least $4,640.00 for 40 hours/week during the time period of 12/01/2018-

04/15/2019). He also worked approximately 330 overtime hours during this period, and there-

fore should have been paid an additional $3,588.75 in overtime pay. Instead, Nada paid him

nothing.2

           31.     As set forth above, Nada did not do this in in good faith - it knew it should be pay-

ing Mr. Miranda, and it had no reasonable grounds for believing that this choice was not a viola-




1   Equity does not count as “wages” under the FLSA. 29 C.F.R. § 531.32(b); 29 U.S.C. § 203(m)
2Mauricio Delgado, one of the co-owners of Nada, made several “under the table” cash payments to Mr. Miranda
between November 2018 and March 2019, totaling $5,000. These payments came from Mauricio’s personal ac-
count, not from Nada. Discovery is needed to determine whether any of these payments may be counted as an offset
against the wages owed by Nada to Mr. Miranda.


                                                                                                  Page 8 of 28
     Case 3:21-cv-00559-N Document 1 Filed 03/10/21              Page 9 of 28 PageID 9



tion of the law. Mr. Miranda told the company on several occasions during his employment that

it was unlawful not to pay employees for their work. Nada ignored him.

       32.     Nada’s FLSA violation was willful. It either knew, or showed reckless disregard

as to whether, this choice was unlawful.       Mr. Miranda therefore invokes the FLSA’s 3-year

statute of limitations for this violation. 29 U.S.C. § 255(a).


March 28, 2019: Nada Finally Begins to Pay Mr. Miranda for his Work.

       33.     As of March 28, 2019, Nada finally got Mr. Miranda set up on its payroll system

and began making traditional wage payments to him. He was paid a gross salary of $1,500 for

March 28, 2019 to April 25, 2019 (i.e., just $50 above minimum wage for those 5 weeks, and

less than the minimum wage required to meet the “salary basis” test).

       34.     Beginning on April 25, 2019, his salary was raised to $3,000 per month.

       35.     Mr. Miranda received some additional payments during 2019 based on consulting

work he did for a third party financial services company.

       36.     He worked for Nada for the next year without incident, receiving nothing but pos-

itive feedback for his work.


Early 2020: Nada Proposes a Raise for Mr. Miranda

       37.     In early 2020, Nada promised Mr. Miranda an increased equity award and in-

crease in salary. John (CEO) & Mauricio (CSO) stated that they wanted him to put something in

writing as to the “Fair Market Value" of his contributions to the company. So, on March 12,

2020, he wrote them a proposal for his requested compensation going forward.




                                                                                    Page 9 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21              Page 10 of 28 PageID 10



       38.    In his letter, Mr. Miranda pointed out that his work over the preceding years had

resulted in several objective achievements for Nada. Mr. Miranda designed a unique brand for

the company, designed a custom website, secured partnerships (including the University of Texas

at Austin, Google Cloud Spark, and Aceable), helped to actualize several of the team’s product

ideas (such as the Indi & Home Eco application), provided daily administrative support in the

corporate office, wrote job descriptions and conducted interviews for new hires, and worked

closely with the CEO and CSO on materials to be used in investor meetings.

       39.    Mr. Miranda offered his research on “market” rates for the type of job he was per-

forming and suggested an annual compensation package of $130,000.000.


March 30, 2020: Nada Places All Employees on “Furlough” & Tells Them to Collect
Unemployment Benefits.

       40.    On March 30, 2020, John Green (CEO) issued a furlough letter to all Nada em-

ployees, “due to the impact of the Coronavirus (COVID-19).” The letter stated that they would

reconvene on April 13, 2020 “to reassess the circumstances and make any further determinations

necessary.”

       41.    The letter stated: “During this furlough you may be eligible for unemployment

compensation,” and it provided the website link to apply for benefits with the Texas Workforce

Commission. Mr. Miranda was also verbally encouraged to apply for these benefits on a call

with John & Mauricio. They told him he’d be ‘better off “ collecting unemployment, because

he’d get more money than his Nada salary. Mauricio stated that even he was planning to collect

these benefits and told Mr. Miranda that this was the best course of action. He explained that




                                                                                   Page 10 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                 Page 11 of 28 PageID 11



everyone except for John Green would would be furloughed and encouraged to seek unemploy-

ment benefits.

        42.      Following the company’s advice, Mr. Miranda applied for, and received, unem-

ployment benefits. He also received the extra $600 per week in Federal Pandemic Unemploy-

ment Compensation (FPUC) from the U.S. federal government under the CARES act. He made

this claim for funds from the federal government at the express instruction and encouragement of

Nada.

        43.      Mr. Miranda was told that the other two employees - Mauricio Delgado and Jen-

nifer Ziemkiewicz - did the same.

        44.      Green continued to operate the company during this time.


April 29, 2020: Nada Gives Mr. Miranda a Performance Review (While He Was “on Fur-
lough”).

        45.      On April 29, 2020, Nada responded to Mr. Miranda’s “fair market value” letter.

They gave him a “performance review,” which included some areas for improvement, but the

letter was all positive in tone. It noted: “You’ve done a great job in this area and provided deliv-

ered real value to the Company,” and “we believe you will continue to naturally grow in this area

over time as you gain relevant experience and exposure.”

        46.      Nada proposed $63,540 as a “fair market value” for an annual salary. They stat-

ed: “We are happy to extend the following offer for you,” and expressed the hope that Mr. Mi-

randa would “continue being a critical team member in building the Nada brand.” Nada’s re-

sponse letter closed with the statement: “We will draft a proper offer letter, employment agree-

ment and related documentation following our meeting.”



                                                                                      Page 11 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                  Page 12 of 28 PageID 12



       47.     On May 4, 2020, Mr. Miranda attended a meeting with John & Mauricio to dis-

cuss Nada’s April 29th response letter, despite being “on furlough” during this time.


April-May 2020: Nada Receives $116,750 in PPP and SBA Loans.

       48.     Nada applied for, and received, $116,750.00 in loan funds from the SBA and the

Paycheck Protection Program (“PPP”).

       49.     The PPP program was meant to encourage employers to rehire any staff that they

had to lay off or furlough due to the initial impacts of COVID-19.

       50.     Despite receiving these substantial funds, Nada did not rescind Mr. Miranda’s

“furlough” status.



Late May 2020: Nada Asks Mr. Miranda to Begin Working Again, but Keeps Him on
“Furlough” & Tells Him to Keep Collecting Unemployment Benefits.

       51.     Then, on or around May 2020, John & Mauricio reached out to Mr. Miranda and

said “we got some PPP loans, so we should be OK for a bit. We’re getting ready to launch on

Republic, so let’s get together and start working on that again.” Mr. Miranda asked how things

would work with compensation. He was told it would be fine to just keep doing what they were

doing. (i.e., collecting unemployment benefits instead of being paid by Nada for the work he was

performing).

       52.     From June 2020 until September 2020, Nada was reaping the benefits of Mr. Mi-

randa’s time and efforts, while the state & federal governments footed the bill - the same type of

scheme they had perpetuated when they first hired Mr. Miranda in 2018 (encouraging him to col-

lect benefits from a third party, rather than paying him for his work).



                                                                                        Page 12 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                Page 13 of 28 PageID 13



        53.    Mr. Miranda worked 40+ hours per week during this time period.

        54.    In sum: Nada was once again benefiting from Mr. Miranda’s continued work time

and efforts, without having to pay him anything - because they’d decided that the state & federal

governments could pay Mr. Miranda instead. And on top of that windfall, they received even

more money from the federal government in the form of a forgivable PPP loan. They used that

money to line the company’s pockets, instead of putting furloughed employees back on payroll.


Summer 2020: Nada Makes Public Representations About its Financial Status, With the
Purpose of Attracting Investors.

        55.    On June 16, 2020, Nada filed its “Form C: Offering Statement” with the SEC. It

indicated that it had “four employees” at that time and made no mention of any negative business

impacts related to COVID-19. Instead, it stated that it planned to “[f]ully launch our mortgage

service vertical,” “[e]xtend the functionality of our digital platform,” “[g]row market-share with-

in the Dallas-Fort Worth market,” “[e]stablish a partner channel to extend the Nada digital plat-

form to other independent real estate brokerage companies,” “[e]xpand to additional markets,”

and more, within the next 12-18 months.

        56.    The SEC filing noted that: “As of May 31, 2020, the Company had $152,053 in

aggregate cash and cash equivalents, leaving the Company with approximately six months of

runway.” It did not mention that several employees were not being paid their salaries during this

time.

        57.    The SEC filing also claimed that Nada owed only $671.00 in payroll taxes for

2018, and $306.00 in payroll taxes for 2019. Both statements were false, in that Nada failed to




                                                                                     Page 13 of 28
    Case 3:21-cv-00559-N Document 1 Filed 03/10/21                           Page 14 of 28 PageID 14



pay the required payroll taxes on any payments made to Mr. Miranda during those years and

therefore owes the IRS far more than $977.00.

         58.      On June 17, 2020, Nada launched its crowd fundraising campaign on Republic.co.

         59.      On July 7, 2020, the Company reported continued revenue growth on republic.co.

         60.      On or around August 17, 2020, Nada hired Micah Lindsey into the role of “VP of

Operations,” while Mr. Miranda was still being kept on unpaid “furlough” status (despite contin-

uing to work).


July-August 2020: Mr. Miranda Forms a Good Faith Belief that Nada Was Misusing Fed-
eral Funds & Misleading Investors.

         61.      By the end of the summer, Mr. Miranda became concerned about the legality of

several of Nada’s actions.

         62.      At this time, he had been “furloughed” and told to collect unemployment benefits,

despite performing regular work for the company. He observed that Nada had received PPP

funds, but the funds were not being used to maintain headcount.3 He also knew that he had

worked without pay for long periods and had been improperly paid “under the table” in 2018 -

but that situation wasn’t being corrected, and it wasn’t being disclosed. And he felt that Nada

was painting a financial picture for the SEC and investors that was a bit rosier than reality.

         63.      In late July or early August 2020, Mr. Miranda began to tell Mauricio Delgado

about his concerns. Specifically, he told Mauricio, “this is weird, we got PPP loans and they

aren’t being used for us.”



3 Discovery is needed to determine whether Nada’s use of PPP funds was, or was not legal - but the pertinent point
for purposes of Mr. Miranda’s retaliation claim herein is that Mr. Miranda’s belief that the company’s use of funds
was unlawful was a good faith belief.


                                                                                                     Page 14 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                  Page 15 of 28 PageID 15




September 4, 2020: Nada Gives Mr. Miranda a New Job Title and Expresses a Plan to
“Move Forward” With Mr. Miranda in This New Role.

        64.    Shortly thereafter, on September 4, 2020, John and Mauricio set up a meeting

with Mr. Miranda to discuss a change in job title. Mr. Miranda would now be working under

Micah Lindsey, the recently hired VP of Operations.

        65.    A few days later, John Green sent Mr. Miranda an email asking him to send a task

list, “in order to help us move things forward within your new role.” He explained that a goal

was to “establish a more transparent and focused workload assignment process go forward” -

clearly indicating an intent to keep Mr. Miranda on board with Nada as of this date.


September-October 2020: Mr. Miranda Levels More Serious Charges Against the
Company, and is Promptly Fired.

        66.    Due to his growing concerns about the company’s actions, on September 9, 2020,

Mr. Miranda filed a complaint against Nada with the SBA’s Office of Inspector General for sus-

pected PPP fraud. That agency has the authority to regulate and investigate the fraudulent use of

United States federal funds.

        67.    He also continued to verbally express his concerns to Mauricio Delgado during

this time.

        68.    On October 9, 2020, Mr. Miranda tried again to raise his concerns to Nada leader-

ship, this time in writing. He sent the following email to John and Mauricio:

        Good morning John & Mauricio,

        I hate to be writing this, but I really feel that I have to be honest with you and the compa-
        ny. I am really concerned about some of the activities over the past six months or so.




                                                                                       Page 15 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                Page 16 of 28 PageID 16



       I've been working for Nada Holdings, nearly full time. But I haven't been paid for any of
       that work. Instead, I've been told that I'm on "furlough." The TWC has basically been
       paying my salary instead of the company, even though I've been instructed to keep work-
       ing for the company. That doesn't seem right, and I'm worried this could somehow be
       unlawful.

       And while I'm not 100% sure what was written on the company's PPP application or for-
       giveness paperwork, my understanding is that those loans were supposed to be used for
       payroll costs. None of us, with the exception of John, have been paid since the pandemic
       started, so I'm not sure how the company could say that the PPP money was used for
       payroll.

       I started to worry about this and did some research. I'm really concerned that the com-
       pany may have submitted a false claim to the government, and this could get the company
       into trouble. There are also laws about having to pay employees for all work they per-
       form, even if it's just minimum wage. The company hasn’t been doing this.

       This especially troubles me since we're continuing to seek investors, and will be making
       representations to them about the company's financial status and viability.

       I really think you both need to clean this up, and be upfront with investors and sharehold-
       ers about the situation. If not, I fear the company could get into trouble for misleading
       them. I think the law is pretty clear that we have to pay everyone for the work they've
       performed (myself included), even if that has some negative tax implications for the com-
       pany. It's better to clean it up now and tell investors that Nada will probably have some
       debts/obligations to take care of in this regard, but that it will ensure full legal compli-
       ance going forward and they won't have anything to worry about. If not, investors could
       come back later and claim to have been misled.

       Do you agree?


       69.     John Green opened Mr. Miranda’s email that same-day. His immediate response

was to remove Mr. Miranda as a “co-founder” on Republic.co/nada

       70.     A few days later, on October 12, 2020, Nada revoked Mr. Miranda’s access to the

company’s Hubspot CRM, Salesforce CRM, his Nada email account, and the Facebook Business

account. The writing was clearly on the wall at this point.




                                                                                     Page 16 of 28
    Case 3:21-cv-00559-N Document 1 Filed 03/10/21                            Page 17 of 28 PageID 17



         71.      That same day, John Green responded to Mr. Miranda’s email: “we will review

your email shortly.”

         72.      On October 15th, Mauricio (CSO) asked Mr. Miranda in a group text with John

(CEO) to meet them at the office the next day.

         73.      On October 16th, the three men held a remote video meeting. During that meet-

ing, John Green confirmed what had already become clear to Mr. Miranda - he was being fired,

and would be asked to stay quiet about the issues he had raised. John stated:

         “We feel it's become clear that this is no longer working for any of us. And we just hope
         to address the matter professionally and to avoid any unnecessary fuss” …

         74.      On October 29, 2020 John Green followed up, and sent Mr. Miranda a separation

document. That document set forth a separation date of March 27, 2020 — not October 2020

when Mr. Miranda was actually fired. Mr. Miranda disagreed with this, because he had been

working full time for Nada during May through October, and he knew he was owed wages and

vested equity for that time. As a result, he declined to sign the document.


October-November 2020: Nada Goes on the Attack Against Mr. Miranda, to Deflect Atten-
tion From its Own Wrongdoing.

         75.      On October 29, 2020, after his termination, Mr. Miranda e-mailed John & Mauri-

cio: “I was hoping that you could help me with issuing payment for my earned real estate com-

missions at your earliest convenience.” He gave a list of the “deals that ha[d] been completed

and payment issued to Nada Realty TX LLC according to [his] records.”4



4Separate from his employment with Nada Holdings, Inc., Mr. Miranda worked as an Independent Real Estate
Agent for Nada’s affiliate, Nada Realty. His independent contractorship was also terminated at this time. This Com-
plaint does not assert any claims against Nada Realty, or any claims related to the termination his contract with Nada
Realty.


                                                                                                      Page 17 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                Page 18 of 28 PageID 18



       76.     On October 29, 2020, John responded: “Hi Felipe, We are in receipt of your email

and we have logged each of these transactions.” He confirmed the commissions that Mr. Miranda

would be paid for each of the deals. He stated, however, that Nada would not issue these earned

commission payments until they first got “closure” regarding several pieces of company property

- specifically, a 3-D Digital Camera, a Fuji Digital Camera battery charger, a Digital Camera tri-

pod, a Digital Camera microphone accessory; and some parts to an electronic adjustable desk.

He accused Mr. Miranda of being in possession of these items.

       77.     It should not have come as a surprise that Nada had misplaced items. In late Au-

gust or early September 2020, Nada moved to a new office space. They were renovating and

moving things until October. They did not hire anyone to help move, and instead made repeated

back-and-forth trips in their own cars. The process was unorganized, and several things were

misplaced.

       78.     Mr. Miranda responded on November 3, 2020, as follows:

         ◦     As for the “3D Digital Camera,” Mr. Miranda informed them: “This is not in
               my possession. Last known location is at the office or with an agent.”

         ◦     As for the “Fuji Digital Camera battery charger,” Mr. Miranda informed them
               that it was returned along with Fuji Digital Camera on 10/14/20 via
               UPS 1Z45R1X70354574095.”

         ◦     As for the “Digital Camera tripod,” Mr. Miranda reminded them that “This tripod
               was personal property, not company property.”

         ◦     As for the “Digital Camera microphone accessory,” Mr. Miranda informed them:
               “This is not in my possession. Last known location is at the office.”

         ◦     As for the “Parts to the electronic adjustable desk,” Mr. Miranda informed them:
               “All parts of the desk are in the office along with the desk.”




                                                                                     Page 18 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                Page 19 of 28 PageID 19



       79.     On November 13, 2020, John Green responded: “We’ve completed a thorough

review of our new office as well as the prior WW offices and are unable to locate the following

items which were known to be last in your possession.” He listed the same things that Mr. Mi-

randa had already previously said were not in his position (the 3D Digital Camera, the Digital

Camera microphone accessory, and some Parts to an electronic desk). He also asked for Mr. Mi-

randa’s office keys. He said: “feel free to help us search the office or visit WW to recover these

lost items. If you're unable to locate these, we can adjust your commission payments to recover

the losses.”

       80.     That same day, Mr. Miranda responded that he had sent the office key to them via

certified mail, and gave a tracking number. He then stated: “Like I mentioned in my last email, I

do not have these items in my possession and I do not agree with having their costs deducted

from my paycheck. If you guys decided to make a deduction, that is of course up to you, even if I

disagree. I just need to get my commissions paid out. Please let me know the timing on this and

what else you need from my end.”

       81.     John responded that same day: “We will proceed with processing payments offset

by the cost of the missing items. In advance, I'll provide you an itemized list with the associated

replacement costs." This never happened.

       82.     On November 27, 2020, Mr. Miranda followed up via email: “John & Mauricio,

Hope you had a good Thanksgiving. Can you please provide an update on my commission pay-

ment. I haven’t heard from you since November 13th.”

       83.     In that email, he also asked: “I have a question about the reason for my termina-

tion. I assume that you guys just wanted to part ways after I sent my email with my concerns,



                                                                                     Page 19 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                 Page 20 of 28 PageID 20



because you see things differently. But when I apply for other jobs in the future, I’m sure they’ll

ask me the reason for the separation, and I’m not entirely sure what I should say here.”

          84.   On Monday, November 30, 2020, John responded and said he “will provide a re-

sponse this week.” He did not respond to Mr. Miranda’s question about the reason for his termi-

nation.

          85.   Instead, on Wednesday, December 9, 2020, Nada had its attorney send a threaten-

ing letter to Mr. Miranda. It groundlessly accused him of engaging in “various illegal activities,”

and violating “various federal and state laws.”

          86.   The letter repeated the accusation that Mr. Miranda was "in possession of property

belonging to the Company,” even though Mr. Miranda had already given everything back that

was in his possession (see above). It then claimed that Nada “ha[d] learned” and to “ha[ve] be-

come aware” of various instances where Mr. Miranda did something improper during his em-

ployment.

          87.   All of these accusations were objectively, and demonstrably (via email and other

records) false. It was a clear attempt to strong-arm Mr. Miranda into staying quiet. None of

these accusations had ever been leveled against him, or brought to his attention, until after he

“rocked the boat.”


November 2020: Nada Continues to Engage in the Same Misleading Activities that Mr. Mi-
randa Had Warned Them About.

          88.   On November 24, 2020, Nada filed an Amended “Form C” with the SEC. Under

the disclosure section titled “Litigation,” they wrote: “None.” They did not update their total

current liabilities, despite the fact that Mr. Miranda had informed them that he was owed wages,



                                                                                      Page 20 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                  Page 21 of 28 PageID 21



and warned them that “investors could come back later and claim to have been misled” if those

liabilities were not disclosed.

        89.      To date, Nada’s profile on republic.co still lists the following individuals as peo-

ple who are "helping build Nada” - Felipe Miranda, Jared Verzello, Raul G., Amit Godbole, Pra-

gati H, Sudama K, and Davies Thalakottor. None of these individuals are still involved with

Nada. Listing them on Republic.co as persons who are currently “helping” to build the Compa-

ny is misleading, and suggests that the company is bigger than it really is.

        90.      By March 2, 2021, Nada has raised $1.07 million—the maximum amount allowed

by the SEC for the public equity offering. It has done so without disclosing to anyone the poten-

tiality liabilities pointed out by Mr. Miranda, and without disclosing the active legal dispute be-

tween Mr. Miranda and the company about his wages. It has provided "No risk disclosures” on

republic.co (its main fundraising platform), and has not notified the SEC about the legal liabili-

ties it is facing.



                                    IV. CAUSES OF ACTION

                                            Count 1:
                            Retaliation under the FALSE CLAIMS ACT

        89.      On October 16, 2020, Defendant fired Plaintiff because he voiced concerns, began

investigating, initiated a charge, or began other lawful acts in furtherance of an action for fraud

against the United States Government. Specifically, Plaintiff raised complaints of PPP fraud and

CARES Act unemployment fraud, and filed a complaint of PPP fraud with the SBA.




                                                                                       Page 21 of 28
    Case 3:21-cv-00559-N Document 1 Filed 03/10/21                           Page 22 of 28 PageID 22



         90.      Plaintiff’s complaints were based on his good faith belief that unlawful activity

was taking place.

         91.      This protected activity was the cause of, or a motivating factor in, Defendant’s

decision to terminate Plaintiff’s employment when it did.

         92.      Defendants’ actions in firing Plaintiff when it did, for these reasons, were a viola-

tion of the FALSE CLAIMS ACT. 31 U.S.C. §3730(h).


                                              Count 2:
                         Retaliation under the FAIR LABOR STANDARDS ACT

         93.      On October 16, 2020, Defendant fired Plaintiff because he voiced concerns about

the company’s failure to pay him wages as required under the FLSA. Specifically, he raised

complaints about the company’s failure to pay him at least minimum wages for periods in 2018,

2019, and 2020.

         94.      Plaintiff’s complaints were based on his good faith belief that the company’s fail-

ure to pay at least minimum wage was unlawful.

         95.      This protected activity was the cause of, or a motivating factor in, Defendant’s

decision to terminate Plaintiff’s employment when it did.

         96.      Defendants’ actions in firing Plaintiff when it did, for these reasons, were a viola-

tion of the FAIR LABOR STANDARDS ACT, Section 15(a)(3) (“it is a violation for any person to

“discharge…any employee because such employee has filed any complaint….under or related to

this Act”).5



5 Because section 15(a)(3) prohibits “any person” from retaliating against “any employee”, the protection applies to
all employees of an employer even in those instances in which the employee’s work and the employer are not cov-
ered by the FLSA. (https://www.dol.gov/agencies/whd/fact-sheets/77a-flsa-prohibiting-retaliation)


                                                                                                     Page 22 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                 Page 23 of 28 PageID 23




                                           Count 3:
                          Failure to Pay Minimum Wage & Overtime

        97.    By the acts and omissions set forth herein, Defendant has violated Plaintiff’s

rights under the FLSA. Specifically, it failed to ensure that he was paid at least minimum wage

for each hour of work that he performed for Defendant, or that he was paid overtime for each

hour that he worked over 40 hours per week.

        98.    Defendant’s violation of the FLSA was willful. It had reason to know (through

complaints from Mr. Miranda) that it was supposed to be paying its employees for their work.

        99.    Plaintiff seeks to recover an amount equal to the difference between: (a) what he

would have earned if Nada had paid him the required minimum wage for each hour worked by

him, and (b) what he actually earned instead, together with an equal amount as liquidated dam-

ages.

        100.   Plaintiff further seeks to recover his attorney’s fees, costs, and pre- and post-

judgment interest at the highest rate allowed by law.

        101.   Nada’s FLSA violation was willful. It either knew, or showed reckless disregard

as to whether, the choice not to pay Mr. Miranda for his work was unlawful. Mr. Miranda there-

fore invokes the FLSA’s 3-year statute of limitations for this violation. 29 U.S.C. § 255(a).


                                          Count 4:
                       Request for Declaration of Ownership of Shares

        102.   As set forth in Paragraph 28, above, on December, 1 2018, Mr. Miranda was giv-


en 30,000 shares of common stock of Nada Holdings, Inc.




                                                                                      Page 23 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                    Page 24 of 28 PageID 24



       103.     In the “Restricted Stock Award Agreement” governing this award (the “Award


Agreement”), Nada agreed to "issue, as promptly as practicable, a stock certificate, registered in


the name of the Grantee, reflecting the Shares.” It did not do so.


       104.     Mr. Miranda’s shares were released from the repurchase option under the follow-

ing schedule:

                  •   “one-fourth (1/4) of the Shares (7,500 Shares) shall be fully vested and re-
                       leased from the Repurchase Option on the first anniversary of this Agree-
                       ment,” (i.e., on December 1, 2019); and

                  •   “an additional 1/48th of the Shares shall be released each month
                       thereafter.”

       105.     As a result, after October 1, 2020, 15,000 of Mr. Mirandas shares were considered


“vested,” and not subject to the Repurchase Option. The other 15,000 shares were considered


“unvested” as of that time, and still subject to the Repurchase Option.


       106.     The Award Agreement provided that “In the event the Grantee ceases to be an of-


ficer of, or otherwise serve the Company (a "Service Provider”),” Nada would have the right,


“for a period of 90 days from the date the Grantee ceases to be a Service Provider, to repurchase


any Shares which have not yet been released from the Repurchase Option.”


       107.     The Repurchase Option could be exercised by the Company “by delivering writ-


ten notice to [Mr. Miranda]…and, at the Company's option, (i) by delivering to the [Mr. Miran-




                                                                                     Page 24 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21               Page 25 of 28 PageID 25



da] a check in the amount of the aggregate Repurchase Price, or (ii) by canceling an amount of


[Mr. Miranda’s] indebtedness to the Company equal to the aggregate Repurchase Price.”


       108.    Mr. Miranda “cease[d] to…serve” Nada Holdings Inc. on October 12, 2020, when


Nada revoked Mr. Miranda’s access to the company’s Hubspot CRM, Salesforce CRM, his Nada


email account, and the Facebook Business account. At the latest, Mr. Miranda “cease[d] to…


serve” Nada Holdings Inc. on October 16, 2020, when Nada “officially” fired him via remote


video call.


       109.    Ninety days after Mr. Miranda “cease[d] to…serve” Nada Holdings Inc. ran on


January 10th, or at the latest, January 14th, 2021.


       110.    On January 19, 2021 - five to nine days after the expiration of the 90-day repur-


chase period - John Green sent an email to Mr. Miranda stating: “The Company hereby exercises


its Repurchase Option to repurchase 100% of your unvested shares at the original issue price


pursuant to the terms of the Stock Restriction Agreement that you entered into the company on or


about December 1, 2018.”


       111.    To date, Nada has not actually issued any payment for this attempted repurchase.




                                                                                   Page 25 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                   Page 26 of 28 PageID 26



       112.    The Award Agreement also provided that if Mr. Miranda was terminated without


Cause, 50% of the Unreleased Shares shall be immediately released from the Repurchase Option.


Nada has never asserted that Mr. Miranda was fired for “Cause.”


       113.    Mr. Miranda responded via counsel on February 11, 2021, noting that Mr. Miran-


da did not recognize this attempted repurchase, for the reasons set forth above. He requested a


copy of the stock certificates (or other documentation of ownership) for all of his vested shares.


To date, Nada has not provided the stock certificate.


       114.    Miranda seeks a declaration under the Texas Uniform Declaratory Judgment Act


that he is the owner of 30,000 vested shares of common stock in Nada Holdings, Inc.


       115.    Mr. Miranda is “a person interested under a...written contract...whose rights, sta-


tus, or other legal relations are affected by [the]...contract,” and he therefore seeks to have the


foregoing issues regarding the construction or validity of that contract determined by the Court,


and to obtain a declaration of his rights, status, or other legal relations thereunder.


       116.    A justiciable controversy exists as to the rights and status of the parties, which


would be resolved by the declaration sought.




                                                                                          Page 26 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                 Page 27 of 28 PageID 27




                                         V. DAMAGES

         117. Plaintiff incorporates the preceding facts as if fully set forth herein. As a direct

and proximate result of Defendants’ conduct, Plaintiff seeks to recover for the following injuries

and damages:


         a.   An award equal to two times the minimum wage and overtime wages owed for the
              periods in 2018, 2019, and 2020 when Plaintiff worked for Defendant without pay,
              or with less than minimum wage pay;

         b.   Two times back pay for his period of unemployment after October 16, 2020, plus
              interest. 31 U.S.C. §3730(h); 29 U.S. Code § 260;

         b.   Reinstatement or front pay;

         c.   Compensatory damages;

         d.   Damage to reputation in the past and future;

         e.   Mental anguish in the past and future; and

         f.   An award to Plaintiff for such other relief, legal or equitable, as may be warranted.

         j.   As it was necessary for Plaintiff to h ire the undersigned attorney to file this
              lawsuit, upon judgment, Plaintiff is entitled to an award of attorney fees and costs
              under 42 U.S.C. §1988(b); 31 U.S.C. §3730(h); and 29 USC § 216(b).




                                          VI.
                                 DEMAND FOR JURY TRIAL

         118. Plaintiff asserts his rights under the Seventh Amendment to the United States

Constitution and demands, in accordance with FEDERAL RULE         OF   CIVIL PROCEDURE 38, a trial

by jury on all issues.




                                                                                       Page 27 of 28
   Case 3:21-cv-00559-N Document 1 Filed 03/10/21                  Page 28 of 28 PageID 28



                                             PRAYER

       WHEREFORE, Plaintiff requests that upon trial of this cause, that Plaintiff have judg-

ment as authorized by law, and Plaintiff further requests general relief.



                                                              Respectfully Submitted,

                                                              Tremain Artaza PLLC


                                                              By: /s/ Ashley E. Tremain    .
                                                                    ASHLEY E. TREMAIN
                                                                    State Bar No. 24066209
                                                                    ashley@tremainartaza.com

                                                              13140 Coit Rd., Ste. 104
                                                              Dallas, TX 75240
                                                              Tel: (469) 573-0271
                                                              Fax: (214) 254-4941

                                                              ATTORNEYS FOR PLAINTIFF
                                                              FELIPE MIRANDA




                                                                                        Page 28 of 28
